Title: To Alexander Hamilton from Benjamin Wells, 15 December 1798
From: Wells, Benjamin
To: Hamilton, Alexander



Connells Ville [Pennsylvania] December the 15th 1798
Sir

The hard treatment I have recieved from the government of the united States Since the western insurrection is the Cause of my apealing to you, in the Spring of 94—after the many insults and abuses I had recieved I purposed to you that I would resign you incouraged me by an asshurance that government would never let me Suffer. I have petitioned Congress for relief but to no purpose. Now Sir if my former Services have met you aprobation pray dwo Something for me.
I am with respect yours

Benja Wells

